DISSENTING IN PART
Richardson, Judge:
While I fully subscribe to the views expressed by the majority in arriving at the conclusion that it was not illegal for the appraisers to undertake the appraisement of the merchandise at bar under the American selling price formula, I cannot Subscribe to the majority’s view that the instant record supports the appraise-ments returned herein under that formula and upheld by the court below, and accordingly, I am contrained to dissent from that phase of the majority’s disposition of the instant application for review.
With respect to the matter of “similarity” between imported footwear and comparable domestic counterpart footwear — the foremost point to be considered under the American selling price valuation formula — it should be borne in mind that Congress.may prohibit the importation of specified merchandise altogether, it may permit its importation only on a quota basis, or it may impose guidelines for the importation of competitive merchandise which it feels are adequate to protect American industry and labor. In this case Congress laid down certain guidelines — ’the American selling price of similar* domestic counterparts of the imported shoes, if there be any. The appellant, on the record made in this case, has shown that the imported shoes are not “sufficiently similar” in construction to the domestic counterpart shoes placed in evidence to create competition with them. “Sufficiently similar” means that the imported shoes must be commercially acceptable substitutes for the counterpart shoes. There is substantial evidence in this case that they are not.
The court below said very little in its analysis of the differences and similarities between the “Rover” shoe and the imported shoe relative to the cushioned insole and shockproof arch cushion which United States Rubber Company added to the “Rover” line and which is mentioned in the manufacturer’s price list effective August 1, 1950. This cushioned insole and shockproof arch cushion, which has the feel of foam rubber under a fabric covering, is shown in exhibit 1-F, but no such features are contained in the “Rover” designated as exhibit 6. Appellee’s counsel conceded at the trial that the “Rover” of 1958 (ex-* hibit 6) did not possess such features, while the “Rover” of 1959 and 1960 (exhibit 1-F) did possess these features (R. 182-185). In the case of the imported shoe, a type of foam rubber fabric-covered insole with *998built in arcb support is contained in exhibit 3, but no such cushioned insole is contained in exhibit 9, although the insole of exhibit 9 does have the built in arch support.
It thus appears that both the domestic “Rover” shoe and the imported shoe were made with and without cushioned insoles, and in the case of the “Rover,” with and without shockproof cushioned arch support. There is, however, one important difference between the “Rover” shoe and the imported shoe with respect to the feature of the cushioned insole. In the case of the imported shoe, both types of shoes (that is, shoes with and without cushioned insoles) were brought in concurrently by the appellant in 1959. However, with respect to the “Rover” shoe, the cushioned insole shoe came into existence in replacement of the non-cushioned insole shoe, with the changeover occurring in 1959, the year in which the merchandise at bar was exported from Japan.
In the instant record it appears that appraisement of the imported shoes without cushioned insoles was undertaken by the measure of a “Rover” shoe mth a cushioned insole and shockproof arch cushion, and vice versa, with varying results between the involved appraisers. Under entry 961416 of appeal R60/20082 covering cushioned insole footwear identified on the invoice as Art. No. 74025 and exported on March 20, 1959, it appears that the appraiser at New York used a “Rover” price (exhibit 4, page 6) for a non-cushioned insole “Rover” shoe in returning valnies for children’s, juniors’, and women’s sizes (listed at $2.05, $2.20, and $2.45, respectively) at $2.10, $2.25, and $2.50, respectively. In apparent explanation for this method of appraisement under the American selling price formula the examiner, Abraham Alexander, testified at the trial (R. 210), “. . . we had to go by all reasonable ways and means at the time or it would have taken a thousand men to do it.” But under entry 836749 of appeal R61/6166, also a New York entry, it appears that the appraisement in a multiple item return did not reflect any price or value at all* for the non-cushioned insole canvas-rubber shoes exported from Japan on September 30, 1959 — the then appropriate “Rover” list price being only for cushioned insole and shockproof arch cushioned shoes (exhibit 7, page 5).
Under entry 38432 of appeal R59/18530 covering non-cushioned insole footwear identified on the invoice as Art. No. K-12782 and *999exported on May 31, 1959, it appears that the appraiser at San Francisco used a “Rover” price (exhibit 7, page 5) for a cushioned insole “Rover” shoe in returning a value for juniors’ sizes (listed at $2.40) at $2.35 per pair, less 2%, packed. It is noted that this merchandise was exported May 31, 1959, and the appraiser at San Francisco made his appraisement September 15, 1959 on the basis of a “Rover” price list effective August 1,1959, which was the first time the United States Rubber Company added cushioned insole and shockproof arch cushion shoes to its line. 19 U.S.C.A., section 1402(g) requires the appraiser to use a domestic selling price in effect on the date of exportation. His having used a price not effective until sixty days after the date of exportation is not a compliance with the statute.
Under entry 5351 of appeal R60/16359 covering both cushioned insole and non-cushioned insole footwear, identified on the invoice as Art. No. 74025 and Art. No. K-12782, respectively, and exported on August 15,1959, it appears that the appraiser at Baltimore used a “Rover” price (exhibit 7, page 5) for a cushioned insole “Rover” shoe in returning prices for both items in children’s, juniors’ and women’s sizes (listed at $2.20, $2.40, and $2.65, respectively) at list prices, less 2%, packed.
Thus, with the exception of canvas-rubber footwear described on the invoice under the aforementioned Baltimore entry, the merchandise at bar was either not appraised, or if appraisement thereof was attempted under the American selling price formula, was not appraised at prices reflecting actual American selling prices, but was assigned what amounts to so-called “all reasonable ways and means” values. And it would appear that this phenomenon is attributable to the variation in the insole and arch support components of the shoes undergoing comparison for appraisement purposes. There is no question about the authenticity or accuracy of the actual prices listed by U.S. Rubber Company for the counterpart domestic shoes here involved, governing the periods of the subject exportations (R. 211, 257). The footwear identified under Art. No. 74025 on the invoice of the said Baltimore entry was appraised at these actual list prices, and on an imported article matching the domestic counterpart article component-wise in a degree in which the other imported articles here involved did' not.
I also note from the involved invoices that the difference in composition of the insole is reflected in the invoice pricing of the imported shoes in the country of exportation, as well as in the appraisement practices heretofore commented upon with respect to the entries at bar — the practice indicating the extent to which the difference in insole influenced the thinking of the exporters as well as the appraisers with respect to prices and values. Of course, appraisement here on the basis *1000of American selling prices cannot properly proceed upon tlie judgments of appraising officers as to value in substitution of actual domestic prices. For any extension of. the so-called “all reasonable ways and means” concept here in the manner indicated in the majority opinion, that is, by substituting constructive values in the place of actual prices, would be in plain derogation of -the statutory mandate to the appraiser to value the merchandise in terms of “prices.”
Also, mention should here be made of the fact that witnesses whose testimony is relied upon by both parties herein appear to have recognized the significance of variation in insole and arch support features in the shoes in question. Mr. Albert Zerkowitz, president of plaintiff corporation, testified on cross-examination by Government counsel OR-17):
The WitNess : Exhibit 9 is a cheap shoe without any cushion insole, without any arch support, not suitable for people who are accustomed to wear shoes with cushion insole and with arch support. Somebody wears one type of shoe or another type of shoe.
And Joseph Anastasio, a U.S. Rubber Company footwear division general sales manager, testified (R. 724) :
Q. In your opinion, is a shoe with shockproofed arch, and cushioned inner soles, superior to a shoe without these features ?— A. In my opinion, yes.
Mr. Anastasio had previously testified that such features make a shoe more comfortable (R. 723).
I am satisfied that the instant record, reinforced by an inspection of the samples at bar, compels the conclusion that the cushioned insole and shockproof arch cushion add a measure of support and comfort to the wearer of a shoe so equipped (the Rover) which are not afforded to the wearer of a shoe without these features (the imported shoe). And it can scarcely be debated that support and comfort are the prime requisites of footwear. Consequently, I am of the opinion that the presence or absence, as the case may be, of the cushioned insole and shockproof arch cushion in the footwear under comparison here makes a decided difference in the comparability status of the compared footwear even if the other factors discussed by the court below do not.
I am not unmindful of statements made by our appeals court in Albert F. Maurer Co. v. United States, 51 CCPA 114, C.A.D. 845, to which attention is called in the majority opinion herein on the matter of “similarity” in American selling price valuations. The record in this case is not at odds with what I find to be salutary policy considerations mentioned in the Maurer case. However, an awareness of a policy to protect domestic industry and labor where imported goods are competitive with similar domestic merchandise does not require a finding of similarity within the meaning of the statute merely because the *1001foreign and domestic items fall within the same broad use classification. For example, a Ford Falcon and a General Motors Corp. Cadillac are both automobiles, but they are far from being similar in construction.
Likewise, the imported articles and the domestic counterpart articles here involved are both shoes of the canvas-upper and rubber-soled variety. But the noted differences in component parts in the domestic shoes, i.e., shockproof arch and cushioned insole, providing a firmer and more comfortable fit, make them substantially different from the imported shoes — a difference which is accentuated by a wide price disparity of approximately 200% (i.e., $2.05 for the domestic shoe 'as against 60 cents for the imported shoe).
Also, it is to be noted that the Maurer case points out that the difference with which the court in that case was dealing as between the imported article and the domestic counterpart article was one which would not be apparent to the average customer. However, in the case at bar no such subtle or |unnoticeable difference marks the cleavage between the opposing articles. In fact, the aforementioned differences in construction, comfort and price between the articles at bar are so sufficiently pronounced as to make the articles non-competitive.
Therefore, on the matter of “similarity” alone, the evidence of record militates against such a finding in my judgment. And in any case, with the notable exception of the footwear covered by appeal R60/16359, the failure of the appraisers herein to either appraise the imported footwear or to return actual American selling prices therefor voided appraisement of such footwear under the American selling price formula, in which cases judgment should be rendered here in accordance with the stipulated values in lieu of remand to a single judge for value determinations.
Even though appraisement of the merchandise covered under appeal R60/16359 is not “void” because made in terms of “actual” American selling prices, and even if the footwear described under Art. No. 14025 on the invoice in said appeal can be said to be “similar” to the “Rover” shoe because such footwear matches the domestic counterpart shoe component by component in a degree that the other shoes under said entry do not, the other criteria under the American selling price formula must be considered in connection with appraisement of the merchandise of said appeal.
With respect to the merchandise of appeal R60/16359, I cannot agree with the majority’s conclusion that the “Rover” shoe was freely offered for sale to all purchasers, including wholesalers, at list prices, less 2% cash discount. I think a fair appraisal of the evidence bearing on the point leads to the opposite conclusion, namely, that the domestic manufacturer of the “Rover” shoe refused to sell that and other of *1002its label shoes to wholesalers generally. In answer to a question posed by appellant’s counsel as to whether U.S. Eubber Company would sell to wholesalers at a 2% discount, the company’s footwear division general sales manager, Mr. Anastasio, testified that the company’s present policy was not to sell to wholesalers at all (E. 259-261). And it was brought out in the court’s questioning of that witness and of Harold N. Barrett, vice president and general manager of the footwear and general products division of said company, that the company’s present folicy period dated back to around 1940, so as to cover the period at issue here (E. 275-298).
And it appears that wholesalers were a class of persons who handled such merchandise. Herman Cohen and Hyman Zamkoff, shoe wholesalers, testified that although they handled domestically made canvas-rubber footwear made by companies such as Bata Shoe Company and Converse Eubber Company, they were not able to or did not handle the canvas-rubber footwear of U.S. Eubber Company. Mr. Zamkoff gave the reason as being because U.S. Eubber Company did not sell to jobbers (E. 147-148). Such evidence of exclusionary practices was not before the court in H. H. MacDonaugh & Co. et al. v. United States, 38 CCPA 36, C.A.D. 436, on which the majority rely to reach the conclusion they do on the subject of free offerings.
On the matter of “uslual wholesale quantity” for the “Eover” shoe, the record shows, disregarding the seasonal and special discounts, that there were at the pertinent times here involved three year round wholesale quantities, namely, 1 or more pairs up to 12 pairs, 12 or more pairs up to 480 pairs, and 480 or more pairs, that offering prices varied according to quantities purchased within the aforementioned categories, that the price in the first category was list price, less 2% cash, plus 500 service charge, the price in the second category was list price, less 2% cash, and that the price in the third category was list price, less 8%, less 2% cash.
The majority opinion states that the record is “meager” but “sufficient” on the subject of usual wholesale quantity. I think this assessment is generous. There is no evidence of a single transaction involving offerings or sales made of the “Eover” shoe by U.S. Eubber Company at any time, although appellant’s counsel pressed continuously for answers on this point from the appraising officers and key personnel connected with U.S. Eubber Company who testified in this case. An “opinion” was ventured by Mr. Barrett to the effect that about 60 percent of his company’s sales were made in quantities below 480 pairs. But there is nothing in this witness’ testimony to indicate that he was talking about anything other than total company products. So that the result is, while we have evidence of three distinct *1003wholesale quantities, we have no evidence of the usual wholesale quantity which characterized U.S. Eubber Company’s offerings and sales of the “Hover” shoe at the pertinent times.
By the same token the dearth of evidence of offerings or sales of the “Eover” footwear precludes any finding as to location of the principal market in the United States for ithe sale of such footwear, notwithstanding the New York appraiser’s belief that the location of the principal market for such footwear in New York is a matter of common knowledge. The record shows that the source of said appraiser’s belief as to location of principal market stems from a 1933 customs bureau report which, as is manifest in the testimony of witnesses herein, has been supplemented or updated by little or no customs investigation of contemporary market conditions. There is a woeful lack of information in the record regarding specific offerings, sales, and volume of business in the “Eover” line of footwear in any domestic market, emanating from the appraising officers who testified and from the U.S. Eubber Company personnel who also testified and through whom said appraising officers must necessarily obtain such information insofar as that company’s participation in the canvas-rubber footwear market is concerned. In fact, neither of the New York examiners who gave testimony seemed aware of the fact that the “Eover” shoe was not made in men’s sizes as of the times in question. For both of these witnesses testified that the “Eover” shoe was made in men’s sizes (E. 190, 211), when in fact the admittedly genuine price lists in evidence clearly show that a man’s shoe was non-existent in the “Eover” line.
And I certainly am not impressed with the testimony of Mr. Ana-stasio, U.S. Eubber Company’s sales manager, on the matter of location of the principal market in New York City. On cross-examination on this subject by plaintiff’s counsel Mr. Anastasio testified that he didn’t believe his company had ever ‘had a specific figure on the number of sales or transactions of the Eover type shoe confirmed by the New York district office (E. 263-264), that he hadn’t the “foggiest notion” of the volume of Eover type shoes sold in each of the company’s district sales offices in 1958, and that he didn’t know who in the company had the answer, although in an earlier deposition this witness had said that he as much as anybody in the company would be in a position to supply these “statistics” (E. 272,737-738).
The location of a principal market is a matter requiring common law proof in a court of law such as the Customs Court. And the court cannot take judicial notice of such a controversial item as is the question of location of a principal market. It is impossible for the court to make a finding here as to location of the principal market absent evidence of where the major portion of sales or offers of “Eover” footwear were made at relevant times in conformity to the statute. Cf. Adolph Goldmark & Sons Corp. v. United States, 22 CCPA 358, 362, T.D, *100447378; Innis, Speiden & Co. et al. v. United States, 19 CCPA 1, 7, T.D. 44789. And a presumption as to location of principal market cannot be indulged here since the appraising officers and the manufacturer of the counterpart shoe have given evidence of being without the knowledge and information on which such a presumption could rest.
Therefore, on the state of the instant record, I am of the opinion that appraisement of the merchandise even under appeal K.60/16859 is found wanting vis-a-vis the requirements of the primary definition of American selling price in 19 U.S.C.A., section 1402(g) (section 402a (g), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956).
Insofar as the secondary definition of American selling price under section 1402(g) is concerned, its criteria is simply not applicable to appraisement of the imported footwear covered by appeal K.60/16359 (or any of the other appeals herein for that matter) on the basis of a comparison of the domestic counterpart shoe utilized in the appraisement, namely, the “Kover.” In general, the alternate definitions of section 1402(g) are not intended to apply in the same case, but are intended to govern different cases. Cf. Aceto Chemical Co., Inc. v. United States, 51 CCPA 121, 127, C.A.D. 846. And in particular, the second definition of American selling price under section 1402(g) is excluded from applicability here because the merchandise with which we are concerned consists of consumer goods that are sold under open market conditions and thus adaptable to consideration under the primary definition, whereas the second definition of section 1402(g) is addressed to producers’ goods which are not sold under open market conditions, but are used by the producer to manufacture other marketable goods. See the incisive discussion on the point in Hudson Shipping Co., Inc. v. United States, 43 CCPA 19, 28-29, C.A.D. 604.
Both the Hudson Shipping Co. case and the MacDonaugh case deal with the second definition of section 1402(g), and are in apparent conflict on the point. The majority have relied on the MacDonaugh case. Be that as it may, it is only fair to point out that the Hudson Shipping Oo. case was decided by our appeals court five years after it decided the MacDonaugh case. And in cases of apparent conflict in the construction of a statute, as would seem to be the case here, it is proper for a lower court to adopt the latest construction of that statute which is made by the appellate court. The majority opinion fails to observe such amenity here. And this omission takes on added significance in view of the statement made by our appeals court in Hudson Shipping Oo. (pp. 28-29) : “. . . This court has never had a case before it when 'it could fully consider the meaning of this part of section 402(g).” [Emphasis supplied.]
This brings me to the question of the extent to which the presumption of correctness attaching to the appraisement extends with respect *1005to the presumed existence of a domestic comparability standard with which imported merchandise is to be compared for the support of an American selling price valuation. Both the court below and the majority here have taken the position that appellant was required to and failed to negative the existence of comparable domestically produced footwear other than the counterpart footwear selected for appraisement purposes in the cases at bar. Appellant is not required to do so on the record in this case.
I fully agree with the majority that customs officers are presumed to have discharged their duties in accordance with law. And such consensus would not, on the facts of this case, require the court to go beyond the findings of these customs officers as to what merchandise is considered to be similar to the imported merchandise, and presume that there is other merchandise which is also similar to the imported merchandise.
A proper discharge of the appraisers’ statutory duty here would require a consultation by the appraising officers of representative sampling and inspection of domestic articles believed to be like or similar to the imported article, as a prelude to the selection of the domestic article to govern valuation of the imported article, if any such like or similar domestic article be found. And the appraisers’ selection of a particular domestic article for such purposes would seem to imply their rejection of other domestic articles, at least in the absence of a selection of alternative counterpart articles. This appears to be what the New York appraising officer did in the instant case. Mr. Alexander, the examiner who passed upon the involved New York importation, testified on direct examination by Government counsel (E. 239-240) :
Q. In your duties as a customs examiner when a shoe such as Exhibit 9 is presented to you for value purposes will you explain to the court what you do to determine the dutiable value and to advise the appraiser as to your opinion as to the dutiable value?— A. Exhibit 9 ?
Q. Yes, the red shoe.
$$$$$$$
Q. What do you do? — A. I go to, or have gone — we have samples in our office of the shoes of many of the American manufacturers, of their basic shoes and other types of sneakers, oxfords, high-cut basketball shoes, calendered soles, molded soles. If we have knowledge from previous investigations of those samples we look and see which one it’s similar to of one of the manufacturers.
$ $ ‡ ‡ ‡ $
A. ... Excuse me, I do. I do the things that I have spoken of. Then we take that price.
Similar conduct on the part of an appraising officer pursuing an American selling price valuation at the port of New York was adverted *1006to (and presumably deemed apropos) by our appeals court in upholding the appraiser’s domestic counterpart article selection in Japan Import Co. v. United States, 24 CCPA 167, 174, T.D. 48642. In that case the appeals court stated (page 174) :
It appears from the testimony of the examiner, Gold, that in ascertaining American selling price the witness made investigation in the branch houses of Hood Rubber Co., Firestone Rubber Co., United States Rubber Co., and Cambridge Rubber Co., and that he found “certain similarities” existing between the imported articles and the articles produced by those companies. Samples of the imported merchandise were introduced in evidence, and are known as Collective Exhibit 3. These are a pair of canvas-topped shoes, of the “lace-to-toe” type, with rubber soles, and reinforcement of various portions of the toe and canvas tops with rubber pieces.



Samples of the domestic goods with which comparisons were made were introduced in evidence and were before the court below and this court. * * *
Plere, in view of the uncontroverted evidence of polarization on the matter of comparability at the administrative level around the “Rover” shoe of U.S. Rubber Company manufacture, to suggest that appellant must search elsewhere to negative the existence of comparability would be to question the thoroughness of the appraisers’ research in sampling the canvas-rubber footwear industry. In view of the requirements of 19 U.S.C.A., section 2633, the reappraising court does not try the validity of the appraisement de novo. The appraisement is statutorily presumed to be correct, and a challenging party is not required to quarrel with phases of an appraisement with which he is in accord. And if I understand appellant’s position correctly, it is not that the appraisers’ comparability studies are faulty insofar as depth or breadth of coverage is concerned, but that their selection of a counterpart shoe is otherwise in error, and as such, constitutes no support for an American selling price appraisement under section 1402(g).
We are not here dealing with an American selling price founded upon a statute (i.e., coal tar products) mandating that basis of valuation for imported merchandise, as was the court in the Hudson Shipping Co. case, where elimination of any similar competitive domestic product other than the appraiser’s selection was deemed by our appeals court to be a prerequisite to the use of another basis of valuation. In the case at bar American selling price obtains, if at all, by virtue of Presidential proclamation only. But for such proclamation the merchandise at issue would be valued on the basis of one of the valuation bases set forth in the statutes other than American selling price.
In American selling price cases based on a proclamation this court has consistently taken the position that an importer challenging an *1007American selling price appraisement is entitled to establish a value for imported merchandise on a valuation basis other than that used in the appraisement, upon a showing that the domestic counterpart article relied upon by the appraiser is improper. Mutual Supply Co. v. United States, 5 Cust. Ct. 614, Reap. Dec. 5062; Japan Import Co. v. United States, 1 Cust. Ct. 607, Reap. Dec. 4389, affirmed in 2 Cust. Ct. 926, Reap. Dec. 4568; Mitsubishi Shoji Kaisha, Ltd. v. United States, 1 Cust. Ct. 728, Reap. Dec. 4444, affirmed on the question of comparability of the shoes in 2 Cust. Ct. 935, Reap. Dec. 4570; K. Samura Shoten, Ltd. v. United States, 1 Cust. Ct. 713, Reap. Dec. 4437; Pacific Trading Co. v. United States, 3 Cust. Ct. 580, Reap. Dec. 4649; Bata Shoe Co. v. United States, 73 Treas. Dec. 1600, Reap. Dec. 4330; New York Merchandise Co., Inc. v. United States, 73 Treas. Dec. 1480, Reap. Dec. 4279. And see to the same effect, Mutual Supply Co. v. United States, 18 Cust. Ct. 338, Reap. Dec. 6809, reversed on other grounds on the issue of comparability in 20 Cust. Ct. 418, Reap. Dec. 7578, affirmed in 38 CCPA 44, C.A.D. 437. And it appears that our appeals court is inclined to the same view in proclamation cases. Mutual Supply Co. v. United States, supra (C.A.D. 437); Japan Import Co. v. United States, supra. In the last cited case, our appeals court, in coming to grips with the issue in the case, stated (page 175) :
Under the proclamation of the President and said section 336 (a) and (b), the appraisement of the imported goods was to be made at the American selling price of the domestic article like or similar to imported foreign articles, as defined by said section 402(g). Were the imported goods like or similar to the goods used by the appraiser in ascertaining value? * * * [Emphasis supplied.]
I believe that had our appeals court in Japan Import Co. v. United States, supra, been of the opinion that more was required to successfully challenge the appraisement in that case it would have said as much. Therefore, in view of the foregoing authorities and considerations, I conclude that appellant was under no duty to adduce any other evidence on the subject of domestic counterpart shoes other than that which was necessary to overcome the validity of the appraisers’ selection and valuations. Appellant, having done that, and there existing in the record a basis for valuation of the involved merchandise, including merchandise covered by entries where appraisement was “void” for reasons herein stated, export value as stipulated by the parties should have been adopted by the court below as the basis for reap-praisement of the subject merchandise.
For the reasons stated, I would reverse the judgment of the court below and enter the judgment which should have been entered by that court >as per stipulation of the parties, in the event that the American selling price basis of valuation is not applicable.

 No contention is made that the imported footwear is “like” the domestic footwear.


 Section 14.2(t) of the Customs Manual as amended September, 1958, by amendment number 585 required a check mark in the “Appraised” column on customs Form 6417 in order to effect an appraisement of merchandise “as entered” and as the majority opinion indicates there is no check mark on the entry paper. But an appraisement as entered operates in direct contradiction of the majority opinion’s conclusion as to American selling price appraisements in this case. An appraisement “as entered” with respect to the canvas-rubber shoes of this particular entry would leave in effect the Japanese export value prices which are set forth in the invoice covered thereby.